NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Argued July 5, 2018
                                Decided August 20, 2018

                                          Before

                            DIANE P. WOOD, Chief Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 17-1101

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 14 CR 603-1
CARL P. WILSON,
     Defendant-Appellant.                          Thomas M. Durkin,
                                                   Judge.


                                        ORDER

       Carl Wilson pleaded guilty to robbing a bank in a Chicago suburb. In sentencing
Wilson, the district court ruled that it could not disregard his past felony conviction for
possessing marijuana when determining whether he qualified as a career offender
under the Sentencing Guidelines. Wilson argues that he should be resentenced because
the court mistakenly believed that it had to apply the career-offender guideline. He also
argues that the court procedurally erred by not considering his mitigation argument
that his marijuana conviction was too minor to justify a longer sentence for the armed
robbery. Finally Wilson requests a remand under Dean v. United States, 137 S. Ct. 1170
(2017), because he was sentenced before the Supreme Court held that a district court can
No. 17-1101                                                                           Page 2

consider the consecutive sentence for a 18 U.S.C. § 924(c) conviction when choosing a
sentence for the underlying crime. We decline to order a Dean remand and affirm.

                                              I

        Wilson stole roughly $20,000 during an armed robbery of a bank in Orland Park,
Illinois. During the robbery, he fired his gun in the direction of a teller retrieving the
money behind the counter and narrowly missed her. He also fired his gun in the
direction of a customer entering the bank and narrowly missed him too. After obtaining
the cash, Wilson left the bank, but he was arrested roughly one week later.

        A grand jury charged Wilson, who had two prior felony convictions, with three
counts: armed bank robbery endangering the life of another person by use of a
dangerous weapon in violation of 18 U.S.C. § 2113(a), (d); discharging a firearm during
a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(iii); and possessing a firearm
as a felon in violation of 18 U.S.C. § 922(g)(1). Wilson pleaded guilty to all three charges.

       A probation officer determined that Wilson qualified as a career offender under
the Sentencing Guidelines because he had two prior felony convictions: one for
committing a crime of violence (malicious wounding) and another for a controlled-
substance offense (possessing with intent to distribute marijuana). See U.S.S.G.
§ 4B1.1(a). The probation officer concluded that the recommended imprisonment term
for the armed robbery was 188 to 235 months.

        In his sentencing memorandum, Wilson urged the district court to disregard his
marijuana conviction when determining the Guidelines sentencing range and therefore
find that he did not qualify as a career offender. The career-offender guideline, he
argued, overstated the seriousness of his criminal history because he was only 18 years
old at the time of his marijuana conviction and had only two ounces of the drug for
personal use. Wilson contended that the Guidelines’s recommended prison term for the
armed-robbery offense would be 57–71 months without the career-offender adjustment.
He asked for a sentence of 36 months’ imprisonment on the armed-robbery count.

       The government agreed with the probation officer’s Guidelines calculations but
asserted that the district court should impose the 25-year maximum prison term for the
armed-robbery offense. It urged that the Guidelines range did not sufficiently account
for the seriousness of Wilson’s violent history. The government emphasized that two
months before Wilson shot at two people during the Orland Park robbery, he had
No. 17-1101                                                                          Page 3

robbed another bank in Bolingbrook, Illinois, during which he shot a bank teller in the
arm. (Wilson admitted to this robbery and shooting.)

       At sentencing Wilson’s attorney reiterated the contention that the court should
overlook Wilson’s marijuana conviction when determining whether he qualified as a
career offender. The court responded that the “argument is a good one under 3553(a),”
but that Wilson “is a career offender as that is defined under the guidelines.” In short,
the court said, “the career offender application is not a discretionary call for me.” Later
in the hearing, Wilson asked the court to “consider” the marijuana offense when
selecting a sentence that would be sufficient, but not greater than necessary.

       The district court imposed a sentence of 228 months’ imprisonment for the
armed robbery—almost the top of the Guidelines range—plus 120 months’
imprisonment for each firearm offense, to be served concurrently with each other but
consecutive to the robbery sentence, and five years’ supervised release. In imposing this
sentence, the court acknowledged Wilson’s argument that his prior drug conviction was
not a major offense, but it concluded that Wilson’s criminal conduct was still very
serious. The court added that it needed to impose a significant prison sentence to deter
Wilson from future criminal conduct and “to protect the public from future crime”
because he was “ruthless” and “a violent, dangerous person.” In making this finding,
the court underscored that Wilson robbed the Bolingbrook bank just seven months after
getting out of prison; that there was no need to shoot the bank tellers, who would have
turned over the money without being shot at; and that he had traumatized a number of
people. The court viewed Wilson’s conduct as the equivalent of “three attempted
murders.”

                                             II

        On appeal Wilson, pointing to the district court’s statement that “the career
offender application is not a discretionary call for me,” argues that the court improperly
treated the career-offender guideline as mandatory, in violation of United States v.
Booker, 543 U.S. 220 (2005). He adds that the court’s determination that he met the
criteria for applying the career-offender guideline further signals that the court
mistakenly believed “it did not have the discretion to disregard” this guideline.

       But Wilson takes the district court’s statements out of context. The court merely
said, accurately, that it could not ignore Wilson’s marijuana conviction when
calculating the applicable Guidelines range:
No. 17-1101                                                                             Page 4


       But the career offender application is not a discretionary call for me. He
       was 18 years old at the time of this offense, over the age of 18. It was a
       felony that was a crime of violence, undoubtedly a crime of violence. He
       shot at people in a bank. He has two prior felony convictions of either a
       crime of violence or a controlled substance offense. He has the possession,
       with intent to distribute, which is a controlled substance offense and is a
       felony under Virginia law, and he also has the malicious wounding, which
       is a crime of violence because of the fact he shot somebody. Of course it’s a
       crime of violence. So he is a career offender as that is defined under the
       guidelines, and so I make a finding that he is a career offender.

Nowhere does the court say it was bound to apply the career-offender guideline
in the sense of an obligation to impose a sentence within that range. The court
simply followed the rule that every sentencing must begin with the accurate
calculation of the advisory Guidelines range. See Gall v. United States, 552 U.S. 38,
51 (2007).

        Wilson next contends that the district court procedurally erred by
inadequately addressing his mitigation argument that his marijuana conviction
“was not serious enough to warrant application of the career offender guideline.”
But the district court sufficiently addressed this point. The court outlined
Wilson’s argument and said that it “recognized” his contention. The court
further noted that the amount of marijuana that Wilson was convicted of
possessing was “small” and that Wilson “wasn’t a major dealer, by any means.”
But even so, the court concluded, Wilson’s violent past and the damage he had
inflicted on victims required a long sentence to punish and specifically deter him
and to protect the public. By discussing Wilson’s mitigation argument but
deciding that his violent conduct justified a lengthy prison sentence, the court
fulfilled its obligation to address non-frivolous arguments in mitigation.
See United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005).

       In a related argument, Wilson faults the district court for “failing to
adequately address [his] as-applied challenge to the career offender
guidelines”—specifically, that applying this guideline “overstated the
seriousness of his criminal history.” Although Wilson sets forth this argument
separately, we cannot discern how it meaningfully differs from the argument
that the district court insufficiently considered the mitigating argument that one
No. 17-1101                                                                             Page 5

of the predicate convictions was for a minor offense. Both arguments are
answered by the court’s recognition of Wilson’s argument that his drug offense
was not significant enough to warrant a career-offender-length sentence and its
decision that aggravating factors outweighed this consideration.

        Wilson finally argues that the district court committed plain error by
sentencing him based on its mistaken belief that it could not consider his
consecutive § 924(c) sentence when selecting the sentence for his armed-robbery
offense. He was sentenced in January 2017, before the Supreme Court decided
Dean. At that time, the district court was bound by this court’s holding in United
States v. Roberson, 474 F.3d 432 (7th Cir. 2007), to the effect that the proper
sentence for a predicate offense must be determined “entirely independently of
the section 924(c)(1) add-on,” id. at 437. That holding was abrogated by Dean, 137
S. Ct. at 1178. Wilson asserts that Roberson “must have factored into the district
court’s decision” to sentence him to 228 months’ imprisonment for the armed
robbery.

       But Wilson is not entitled to be resentenced because “the record does not
so much as hint that the district judge felt constrained by Roberson.” United States
v. Wheeler, 857 F.3d 742, 745 (7th Cir. 2017). The court did not refer to Roberson or
suggest that it would have preferred to impose a shorter prison sentence for the
armed robbery because of the § 924(c) sentence. See id. Moreover the court,
emphasizing the seriousness of Wilson’s armed robbery (the judge said the crime
was “as serious as I’ve seen in my limited time as a federal judge” and found that
Wilson was “ruthless” and “a violent, dangerous person”), imposed a 228-month
prison sentence for this offense, which is the high end of the 188-235 month
Guidelines range. Wheeler deemed it “inconceivable” that a sentencing judge who
imposed an above-Guidelines sentence did so because of Roberson. Id. This
conclusion applies here too: the court’s decision to sentence Wilson at the high
end of the Guidelines range signals that Roberson did not affect this sentence, and
the court made no mention of Roberson at sentencing. No remand based on Dean
is warranted.

                                            III

       Because the district court correctly recognized the advisory nature of the
Sentencing Guidelines, adequately addressed Wilson’s mitigation argument, and did
not feel constrained by Roberson, we AFFIRM the judgment.